PER CURIAM.
Appellant appeals from a judgment and sentence entered after a jury trial finding him guilty of battery and malicious mischief. Appellant also challenges a sentence issued after a finding that he violated probation as a result of the misdemeanor convictions. The only notice of appeal filed in this case relates solely to the misdemeanor convictions. Because no notice has been filed citing the cases in which the appellant’s probation was revoked, we do not have jurisdiction to consider the sentences as to the violations of probation. Bell v. State, 154 Fla. 505, 18 So.2d 361 (1944). We find no error related to the misdemeanor judgment and sentence, and affirm.
ERVIN, WOLF and LAWRENCE, JJ., concur.